          Case 1:20-cv-09809-VM Document 12 Filed 02/26/21 Page 1 of 4




                                                                                             2/26/2021


VIA E-MAIL                                                                     February 16, 2021
Chong S. Park
Ropes & Gray LLP
chong.park@ropesgray.com

Re:    Lee v. Canada Goose US, Inc., Case No. 1:20-cv-09809

Dear Mr. Park,

We write on behalf of Plaintiff Lee in response to your pre-motion letter dated February 8, 2021.

I. Canada Goose’s Claims are Unlawfully False and Deceptive

Canada Goose US, Inc. (“Canada Goose” or “Defendant”) sells clothing products made with
coyote fur (“the Products”). In order to capitalize on consumer concern for animal welfare,
Defendant states on every Product that Canada Goose adheres to “ethical,” “sustainable,” and
“humane” fur sourcing standards. (Complaint (“Compl.”) ¶ 4). To further induce consumers to
rely on its humane sourcing claims, the Product labels specify that the American and Canadian fur
trappers in Canada Goose’s supply chain are “strictly regulated by state, provincial and federal
standards.” (Compl. ¶ 13). This statement is literally false. The Complaint alleges that “there are
no U.S. federal laws or regulations that require the humane treatment of coyotes trapped for fur.”
(Compl. ¶ 19). The Complaint further alleges that Canada Goose’s sourcing policy does not
prohibit sourcing fur from states with no animal welfare regulations for fur trapping. (See Compl.
¶ 20). Defendant’s pre-motion letter (“PML”) suggests these allegations are not specific enough
(PML at 2), but Plaintiff’s central allegations are extremely specific, straightforward, and
undeniable: namely, that (1) Canada Goose sources from U.S. fur trappers, and (2) that there are
no U.S. federal laws or regulations that govern the welfare of animals trapped for fur. At most,
Canada Goose can raise a factual dispute about whether it sources from jurisdictions that regulate
the welfare of animals trapped for fur; but this factual dispute cannot be resolved on a motion to
dismiss. See e.g., Sitt v. Nature’s Bounty, Inc., No. 15-CV-4199 (MKB), 2016 U.S. Dist. LEXIS
131564, at *51 (E.D.N.Y. Sep. 26, 2016).

Although Plaintiff can point to literally false claims made by Canada Goose, the D.C. Consumer
Protection Procedures Act (“CPPA”) was explicitly designed to also cover claims that have the
“tendency to mislead.” See D.C. Code §§ 28-3904(e), (f), and (f-1). The Complaint alleges that
Canada Goose’s claims of “ethical,” “sustainable,” and “strictly regulated” humane trapping tend
to mislead consumers because Canada Goose’s fur suppliers use cruel methods that cause
strangulation, broken bones, and prolonged psychological stress to the coyotes and other animals
who are inadvertently trapped and discarded. (Compl. ¶¶ 18, 24-32). The Complaint further points
to consumer perception evidence demonstrating that consumers believe the methods used by
Canada Goose’s suppliers are inhumane. (Compl. ¶ 43). The Complaint also cites to studies
showing that consumers view animal welfare as one of the most important factors in considering



                                                1
            Case 1:20-cv-09809-VM Document 12 Filed 02/26/21 Page 2 of 4




whether animal products are “ethically produced” (Compl. ¶ 39) and “sustainable” (Compl. ¶ 41).

In response, Canada Goose claims that “no reasonable person” would interpret its humane sourcing
claims to preclude these practices in its supply chain. (PML at 2). However, under the CPPA,
whether statements have a “tendency to mislead” are “questions for the jury.” Mann v. Bahi, 251
F. Supp. 3d 112, 126 (D.D.C. 2017). Moreover, numerous courts have determined that the types
of claims made by Canada Goose may be materially misleading to consumers. See, e.g., Animal
Legal Def. Fund v. HVFG LLC, 939 F. Supp. 2d 992, 1002 (N.D. Cal. 2013) (regarding “humane”
claims); Organic Consumers Ass’n v. Smithfield Foods, Inc., No. 2020 CA 2566 B, 2020 D.C.
Super. LEXIS 28, at *16-17 (Dec. 14, 2020) (regarding claims of “strictly controlled” animal
husbandry practices). 1 Courts have found that such claims are particularly likely to induce
consumer reliance when combined with more “specific messages” about animal welfare practices,
such as Defendant’s reference to state and federal regulation. See, e.g., Organic Consumers Ass’n
v. Ben & Jerry’s Homemade, Inc., No. 2018 CA 004850 B, 2019 D.C. Super. LEXIS 1, at *5-7
(Jan. 7, 2019) (regarding humane and sustainable sourcing claims). 2

II. Plaintiff Has Standing to Pursue Claims Under State Consumer Protection Statutes

Defendant asserts that Plaintiff does not have standing to bring claims on behalf of unnamed
plaintiffs injured outside of Washington, D.C., the jurisdiction where he was injured (PML at 3).
However, the Second Circuit has held otherwise when evaluating standing of putative class
representatives at the motion to dismiss stage:

     [A]s long as the named plaintiffs have standing to sue the named defendants, any concern
     about whether it is proper for a class to include out-of-state, nonparty class members with
     claims subject to different state laws is a question of predominance under Rule 23(b)(3).

Langan v. Johnson & Johnson Consumer Cos., 897 F.3d 88, 93 (2d Cir. 2018); see also, e.g.,
Crockrom v. Bank of Am., N.A., No. 20-CV-13 (JPO), 2020 U.S. Dist. LEXIS 214826, at *9-10
(S.D.N.Y. Nov. 17, 2020) (Oetken, J.).

III. Plaintiff Has Sufficiently Pled Common Law Claims

Defendant argues that Plaintiff’s express warranty claim should be dismissed because it is
duplicative of his claim under the CPPA. Defendant provides no caselaw to support this assertion.
To the contrary, courts regularly allow false advertising claims to simultaneously proceed under
overlapping theories pursuant to state consumer protection statutes and common law. See e.g. In

        1
           U.S. Federal Trade Commission policy also recognizes that “sustainable” claims are material to consumers
and can be interpreted to imply certain specific environmental benefits. FTC Sends Warning Letters to Companies
Regarding Diamond Ad Disclosures, Federal Trade Commission (Apr. 2, 2019), https://www.ftc.gov/news-
events/press-releases/2019/03/ftc-sends-warning-letters-companies-regarding-diamond-ad.
         2
           A CPPA claim will only be dismissed as puffery if it “defies logic.” Pearson v. Chung, 961 A.2d 1067,
1077 (C.A. D.C. 2008). For example, in Pearson, cited by Defendant, the plaintiff argued that a “Satisfaction
Guaranteed” sign “was an unconditional warranty that required [the defendants] to honor any claim by any customer,
without limitation, based on the customer’s determination of whatever would make that customer ‘satisfied.’” Id. at
1070.



                                                        2
          Case 1:20-cv-09809-VM Document 12 Filed 02/26/21 Page 3 of 4




re Bayer Corp. Combination Aspirin Prods. Mktg. & Sales Practices Litig., 701 F. Supp. 2d 356,
384 (E.D.N.Y. 2010).

Courts do recognize that express warranty claims and unjust enrichment claims may be duplicative.
However, courts acknowledge that “at the pleading stage, when there is uncertainty about how the
case will play out, it makes sense to preserve the claim for unjust enrichment and permit the
plaintiff to plead in the alternative.” Bamford v. Penfold, L.P., No. 2019-0005-JTL, 2020 Del. Ch.
LEXIS 79, at *87 (Feb. 28, 2020) (emphasis added). Here, Plaintiff has pled an unjust enrichment
theory in the alternative to express warranty. See e.g., id. (Compl. Count IV).

Finally, Defendant argues that Plaintiff “fails to identify the state law applicable” to his breach of
express warranty and unjust enrichment claims. (PML at 3). This is not true. Plaintiff specifically
states that his claims for “breach of express warranty and unjust enrichment [are] under the
common law of the states where the products are sold.” (Compl. ¶ 103 n.39). Further, Plaintiff
does not need to “allege specific facts to satisfy the unique elements of each state’s laws” for his
common law claims because they are “incorporate[d] by reference [to] the entire complaint.” In re
Solodyn (Minocycline Hydrochloride) Antitrust Litig., No. 14-md-02503-DJC, 2015 U.S. Dist.
LEXIS 125999, at *59 (D. Mass. Aug. 14, 2015).

IV. Plaintiff Has Standing to Pursue Injunctive Relief

Plaintiff brings this suit under the District of Columbia Consumer Protection Procedures Act (“DC
CPPA”). “By its explicit terms the CPPA permits parties to sue on behalf of others for violations
of the Act, including those related to consumer goods and services . . . and it permits injunctive
relief.” Organic Consumers Ass’n v. General Mills, Inc., 2017 D.C. Super. LEXIS 4, *17 (July 6,
2017). Adopting Defendant’s argument would “render large portions of the CPPA superfluous,”
which is why this argument has been rejected in other cases. Id. at *18; see also e.g., Davidson v.
Kimberly-Clark Corp., 889 F.3d 956, 969-70 (9th Cir. 2018) (finding standing for consumer
plaintiff to pursue injunctive relief).

Similarly, this Court should rule that Plaintiff has standing to pursue injunctive relief on the basis
of public policy, as articulated in Belfiore v. P&G, 94 F. Supp. 3d 440 (E.D.N.Y. 2015):

     Public policy . . . supports the rule that Article III standing exists to seek injunctive
     relief . . . To hold otherwise would denigrate the New York consumer protection statute,
     designed as a major support of consumers who claim to have been cheated. The only way
     a consumer could enjoin deceptive conduct would be if he were made aware of the
     situation by suffering injury . . . An injunction in connection with a class action is designed
     to afford protection of future consumers from the same fraud. It does this by permitting
     the plaintiff to sue on their behalf.

Id. at 445 (emphasis added).




                                                  3
       Case 1:20-cv-09809-VM Document 12 Filed 02/26/21 Page 4 of 4




                                             RICHMAN LAW & POLICY

                                             ____________________________
                                             Kim E. Richman
                                             Jay Shooster
                                             1 Bridge Street, Suite 83
                                             Irvington, NY 10533
                                             (718) 705-4579 (phone)
                                             (718) 228-8522 (fax)
                                             krichman@richmanlawpolicy.com
                                             jshooster@richmanlawpolicy.com

                                             Counsel for Plaintiff

Plaintiff.


2/26/2021




                                    4
